         Case 1:21-cr-00028-APM Document 66-1 Filed 03/08/21 Page 1 of 4




                                             EXHIBIT 1

                 Signal message sent by Defendant Caldwell on January 8, 2021,

                            Obtained from Defendant Caldwell’s phone



Okay, I am only going to share this with a handful. Please don’t share this. I want select friends

to know the truth. Short story. I have been on the Oathkeepers intel net for months now. We had

reports of antifa bussed in from new york with police escort. We had video. Mayor bowser of d.c.

put them up at taxpayer expense. antifa comms nets were being monitored by us and others. They

were told to (and they did) “dress as trump people”. Their armed people (WE were not armed

since it is illegal in d.c.) were told to identify each other by wearing their trump red hats backwards.

You will see that in some video. PEACEFUL 1.2 million people assembling not so much for

trump as for our freedoms and our country which are gone now because of the phony votes. It was

glee and singing patriotic songs and prayers and meeting people from all over and then we marched

to the capitol. I was on the west side and my back was killing me so I sat on the edge of a dry

fountain to the left of the grant statue. Most of my Oathkeeper pals went to the other side of the

capitol because it was so darn crowded where I was. They were giving me live go-pro feeds from

their side. We identified 2 antifa on our side and kicked the crap out of them, taking two 38 caliber

pistols from them and giving the people and guns to the cops. I guess they let them go because

there was no arrest record. On the other side, antifa guys jumped on a swat vehicle and were trying

to damage it. At that time, the cops were standing side by side with the oathkeepers and proud

boys and oath keepers literally dragged the antifa people down off the vehicle. I saw this with my

own eyes on the go pro. The crowd moved up the steps of the east side to the doors of the capitol

and were chanting (the usual: this is our house, stop the steal, save our country). The cops actually



                                                   1
        Case 1:21-cr-00028-APM Document 66-1 Filed 03/08/21 Page 2 of 4




LET IN about a dozen people. One was the lady shot in the neck and killed by pence’s secret

service detail. So the shot was fired and it echoed like hell they tell me outside. THEN cops

appeared and started shooting flashbangs. On my side at about the same time, we saw an

ambulance rushing up to the capitol (I guess for the gal who was already dead) and the cops

appeared on the parapet where they usually do the inauguration and they fired tear gas into a crowd

of children who had come to the rally. THEN they fired rubber shotgun rounds into the crowd.

Understand that we were all pretty much nut to butt, there were so many patriots. Now people are

pissed. Kids are crying, people are trying to wash their eyes out with water, etc. People were

trying to help those injured by the shotgun pellets fired point blank. This happened on the west

side. I saw it all. Then we get word from people watching on t.v. and calling/texting protestors

that Pence has punked out. THEN the news reports that Trump terrorists have broken through

police barricades. That was NOT happening on my side. I spoke with my friend Donovan on the

other side (who actually appears in some videos I have seen) more like yelling into the phone really

and he said we ain’t doing shit. But the crowds on both sides are now saying oh, yeah? If we’re

going to be accused, then suck on this, so they surged forward. On my side another round of

indiscriminate tear gas shots. I gotta say, I was carrying my American flag and I got up on that

fountain and I said let’s go. Patriots forward! And people were screaming it and we surged

forward. I will neve forget the feeling. And [Person Two] I said . . . do you want to go and [Person

Two] said something like let’s go! Hell yeah! Some of the crowd just packed in but the small

group I was with surged forward. A patriot with a sound system started playing “we’re not gonna

take it!” a song by Twisted Sister full blast and at least a half a million people were singing it at

the top of their lungs. Surreal! Clouds of tear gas ahead, I told [Person Two] to hold onto my belt

and our little band pushed forward to the steps but things were blocked by construction and the



                                                 2
         Case 1:21-cr-00028-APM Document 66-1 Filed 03/08/21 Page 3 of 4




scaffolding they put up for preps for inauguration so we tore our way through and had to climb

through the maze of scaffolding. I will send you a series of pictures I took as we got closer and

clawed our way through. We got to the level where they do the inauguration and I gotta say it was

exhilarating to stand there with thousands, some even hanging from the scaffolding, waving my

American flag and [Person Two] waving the flag singing America the beautiful and the Star

spangled banner with hundred of thousands of people I didn’t know. Meantime, on the other side,

oathkeepers had pushed through the doors open 3 sets of doors as you go in that side and actually

made it to the rotunda. They took some videos and chatted with some guards who were very cool

and told them they could hang out but couldn’t go to any of the offices or the house chambers. So

that was all agreed although some people apparently in ones and two’s made it to the house floor

and to Pelosi’s office but that was just a statement. On my side the cops showed up on a level

above us with riot guns and about this time I had left [Person Two] and [name omitted] one of our

other pals by the railing about 20 yards back and I went over to the steps which people were using

to get inside but it was so packed I couldn’t get on the steps and there was no railing so that looked

dangerous as hell. And I screamed at the cops to come down and get their asses whipped by an

old cripple for shooting at innocent protestors. I wish I had been the cause, but after enough

screaming from the people the cops left and hid in the building. I am such a stinker! So now, the

oathkeepers and almost all the other normal protestors exited the other side of the capitol. On my

side more singing and protestors were coming out from the capitol onto our level carrying police

riot shields they had taken from an office inside the door. Nice souvenir I guess. Took some more

pictures, then climbed over railings and handed each other down to other protestors over balconies,

etc., to exit since all the steps were still crammed with people who wanted to get up there. Later I

saw videos of stuff on the other side where cops started pepper spraying and shooting more tear



                                                  3
         Case 1:21-cr-00028-APM Document 66-1 Filed 03/08/21 Page 4 of 4




gas. None of my friends were in the line of fire and I do not know how many people were antifa

in that mess. Honestly, and it hit me at the time, I believe standing there and waving the flag of

the country I love and sacrificed so much for as my back was killing me (looks like a 3rd operation

is scheduled for little old me) it was the high-water mark for the attempt to stop the socialists from

destroying the republic. Now that the President has abandoned us we will never be free again and

we will never have an honest election again. I feel that evil has succeeded but short of armed

insurrection I think we have done all that we could have. I am glad I was there and that I did what

I did. I did not hurt anyone, I did not break anything and I did not know anyone who did or see

anyone who did. did see cops hurting unarmed peaceful protestors just like the brown shirts and

the gestapo used to do. It was a hell of a day in d.c. God help us all as they tear down our country.




                                                  4
